Citation Nr: 1705658	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1974 to September 1978, with subsequent Reserve service.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran's claim has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's appeal. 

In May 2014, the claim was remanded to obtain a VA examination addressing the nature and etiology of any psychiatric disorder found to be present.  A VA examination was provided in October 2014, and an addendum medical opinion was obtained in November 2014.

The Board finds that the November 2014 VA examiner's opinion is inadequate, because it does not fully address the questions posed in the May 2014 Remand directives and does not consider all of the relevant lay and medical evidence of record.  Specifically, the examiner did not address the Veteran's contentions that he has had angry moods and violent outbursts since separation.  See November 2009 Statement in Support of Claim.  The examiner also failed to address the Veteran's in-service treatment for heart palpitations.  See February 1990 Service Treatment Record.  Moreover, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, but did not provide a rationale for this opinion.  The examiner found that the Veteran had current diagnoses of depression, anxiety, and an alcohol abuse disorder, and opined that it is less likely than not that the Veteran's claimed disorders were related to service because the Veteran maintained an exemplary service record, and therefore had no occupational impairment.  Additionally, the examiner noted that the Veteran may have had personality factors that mediated his view of self, others and the work, and thus contributed to his mood disturbance.  The Board finds this rationale inadequate, as exemplary performance in service and the presence of "personality factors" alone do not bar a claim from entitlement to service connection for a psychiatric disorder when the evidence shows that the Veteran has an acquired psychiatric disorder that had its onset during service or is otherwise related to an event, injury or disease that occurred in service.  Therefore, based on inadequate rationale and lack of compliance with prior remand directives, an addendum opinion is necessary to determine the etiology of any current psychiatric disorders, to include PTSD, depression, anxiety, and a substance abuse disorder.  In addition, the examiner must address whether the Veteran has a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), which applies to this claim, since it was certified to the Board in October 2011.  See 38 C.F.R. 
§ 3.304(f); see also 38 C.F.R. § 4.125; 80 Fed. Reg. 14308 (March 19, 2015).  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that the Veteran's complete private treatment records have not been obtained.  In this regard, a November 2009 letter from Scotia-Glenville Family Medicine reported that the Veteran was put on Lexapro and has been seen by their doctors on a long-term basis.  Such treatment records, however, have not been obtained and associated with the record.  As the aforementioned private treatment records are potentially relevant to the claim, VA should take steps to obtain such records and associate them with the Veteran's claims file.  38 C.F.R. 
§ 3.159(c)(1).  Any outstanding records of VA treatment should also be secured.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA medical records.

2.	With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include all records from Scotia-Glenville Family Medicine.

3.	Then obtain an addendum opinion from the October 2014 VA examiner, or other examiner, if unavailable.  A new examination is only required if deemed necessary by the examiner.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) Whether the Veteran's symptomatology and presentation meet the diagnostic criteria for PTSD under the DSM-IV, and if so, the stressor(s) that support that diagnosis.  Please provide a robust rationale for your conclusion.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's other diagnosed psychiatric disorders, including depression and anxiety disorders, had their onset during active service or a period of active duty for training (ACDUTRA), or are otherwise related to service.  In addressing this question, please specifically discuss the Veteran's reported heart palpatations during ACDUTRA service, which the examiner attributed to anxiety surrounding a commendation ceremony, as well as the Veteran's report of angry moods and violent outbursts since service separation.  See February 1990 Service Treatment Record; November 2009 Statement in Support of Claim. 

(c) Whether the Veteran's alcohol-related disorder is (1) caused or (2) aggravated (permanently worsened beyond the natural progress of the disease) by his other psychiatric disorders.  

4.	Then readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



